Citation Nr: 1417436	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1. The Veteran's DD-214 confirms a period of service aboard the                             U.S.S. Woodrow Wilson (SSBN624), a nuclear powered ballistic missile submarine.

2. The Veteran was diagnosed with tinnitus on a September 2009 VA Compensation and Pension examination.

3. The Veteran competently reports in-service noise exposure from occupational duties in proximity to the electric generators associated with the submarine's propulsion system, with continuity of symptomatology through the present time.  The September 2009 VA examiner observed that tinnitus was not formally diagnosed until 35 years post-service, but did not offer a conclusive opinion regarding etiology that would otherwise refute the finding that tinnitus was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for tinnitus.  See 38 U.S.C.A. §§ 1110, 5107 (West 2001; 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


